COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


ALLIED WASTE INDUSTRIES, INC. AND
 ZURICH AMERICAN INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0872-11-4                                         PER CURIAM
                                                                   AUGUST 30, 2011
JAMES ASHBY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephanie S. Ryan; Ryan Law PLLC, on briefs), for appellants.

                 (Robert B. Guntharp; Ritchie Law Firm, P.L.C., on brief), for
                 appellee.


       Allied Waste Industries, Inc. and Zurich American Insurance Company appeal a decision of

the Workers’ Compensation Commission finding that James Ashby’s claim was not barred by

willful misconduct. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Ashby v. Allied Waste Indust., VWC File No. VA000-0006-9121 (Mar.

29, 2011). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.